—Motion for stay denied; appeal expedited upon condition that appellants’ records and briefs are filed and served on or before November 14, 1994; if so filed and served, appeal is to be added to calendar for term of Court commencing November 28, 1994, and respondent’s briefs are to be filed and served on or before November 28, 1994. Memorandum: The operation of a writ of habeas corpus may not be stayed (see, People ex rel. Young v Stout, 10 Misc 247; 7A Weinstein-Korn-Miller, NY Civ Prac ¶ 7011.04; 22 Carmody-Wait 2d, NY Prac § 139:6, at 496). The appropriate course of action is to expedite the appeal. Present—Green, J. P., Balio, Lawton, Fallon and Davis, JJ. (Filed Nov. 2, 1994.)